             Case 1:19-cr-10479-DJC Document 54 Filed 07/23/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                         )
                                                 )
                     v.                          )    Criminal No. 19-10479-DJC
                                                 )
BRUCE SARTWELL,                                  )
               Defendant.                        )

     UNITED STATES’ MOTION FOR PRELIMINARY ORDER OF FORFEITURE

       The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, respectfully moves this Court for the issuance of a Preliminary

Order of Forfeiture in the above-captioned case pursuant to 26 U.S.C. § 5872, 28 U.S.C.

§ 2461(c) and Rule 32.2(b) of the Federal Rules of Criminal Procedure. A proposed

Preliminary Order of Forfeiture is submitted herewith. In support thereof, the United States sets

forth the following:

       1.       On December 19, 2019, a federal grand jury sitting in the District of

Massachusetts returned a one-count Indictment, charging Bruce Sartwell (the “Defendant”) with

Possession of an Unregistered Firearm, in violation of 26 U.S.C. § 5861(d) (Count One).

       2.       The Indictment also included a Firearm Forfeiture Allegation, pursuant to 26

U.S.C. § 5872 and 28 U.S.C § 2461(c), which provided notice that the United States intended to

seek the forfeiture, upon acceptance of the plea of the Defendant, of the offense alleged in Count

One of the Indictment, of any firearm or ammunition involved in or used in any knowing

commission of the offense. The property to be forfeited included, but was not limited to, the

following:

                a.        an AR-15 style rifle, bearing no manufacturer markings
                          or serial number, with a barrel length of less than 16 inches
                          and over length of less than 26 inches; and
             Case 1:19-cr-10479-DJC Document 54 Filed 07/23/20 Page 2 of 4



                b.       153 rounds of 5.56 ammunition

(collectively, the “Firearm and Ammunition”).

        3.      On July 14, 2020, at a hearing pursuant to Rule 11 of the Federal Rules of

Criminal Procedure, the Defendant plead guilty to Count One of the Indictment. Docket Entry

No. 51. During the hearing, the United States referenced the Firearm and Ammunition being

forfeited, and how the Firearm and Ammunition being forfeited constituted any firearm or

ammunition involved in or used in any knowing commission of the offense charged in Count

One of the Indictment.     The Defendant did not object, and therefore consented to the forfeiture

of the Firearm and Ammunition.

        4.      In light of the Defendant’s guilty plea, the United States has established the

requisite nexus between the Firearm and Ammunition and the offense to which the Defendant

plead guilty.   Accordingly, the Firearm and Ammunition are subject to forfeiture to the United

States pursuant to 26 U.S.C. § 5872 and 28 U.S.C § 2461(c).

        5.      Pursuant to 26 U.S.C. § 5872, 28 U.S.C § 2461(c) and Rule 32.2(b)(2) of the

Federal Rules of Criminal Procedure, the United States is now entitled to a Preliminary Order of

Forfeiture against the Firearm and Ammunition.

        6.      Upon the issuance of a Preliminary Order of Forfeiture and pursuant to 26 U.S.C.

§ 5872, 28 U.S.C § 2461(c) and Rule 32.2(b)(6)(C) of the Federal Rules of Criminal Procedure,

the United States shall publish, for thirty (30) consecutive calendar days on the government

forfeiture website www.forfeiture.gov, notice of the Preliminary Order of Forfeiture, notice of

the United States’ intent to dispose of the Firearm and Ammunition, and notice that any person,

other than the Defendant, having or claiming a legal interest in the Firearm and Ammunition

must file a petition with the Court within sixty (60) days after the first day of publication on the

                                                  2
              Case 1:19-cr-10479-DJC Document 54 Filed 07/23/20 Page 3 of 4



government forfeiture website or within thirty (30) days after receipt of actual notice, whichever

is earlier.

         7.      This notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner’s alleged interest in the Firearm and Ammunition, shall be signed by the

petitioner under penalty of perjury, and shall set forth the nature and extent of the petitioner’s

right, title or interest in the forfeited Firearm and Ammunition and any additional facts

supporting the petitioner’s claim and the relief sought.

         8.      The United States may also, to the extent practicable, provide direct written notice

to any person known to have alleged an interest in the Firearm and Ammunition that are the

subject of the Preliminary Order of Forfeiture as a substitute for published notice as to those

persons so notified.

         WHEREFORE, the United States requests that this Court:

         (a)     enter the Preliminary Order of Forfeiture in the form submitted herewith;

         (b)     include the forfeiture, as set forth in the Preliminary Order of Forfeiture, in the

oral pronouncement of the Defendant’s sentence;

         (c)     retain jurisdiction for the purpose of enforcing the forfeiture; and




                                                    3
         Case 1:19-cr-10479-DJC Document 54 Filed 07/23/20 Page 4 of 4



       (d)    incorporate the Preliminary Order of Forfeiture in the criminal judgment entered

against the Defendant, pursuant to Federal Rule of Criminal Procedure 32.2(b)(4).

                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney,

                                            By:    /s/ David G. Lazarus
                                                   KENNETH G. SHINE
                                                   DAVID G. LAZARUS
                                                   Assistant United States Attorneys
                                                   United States Attorney’s Office
                                                   1 Courthouse Way, Suite 9200
                                                   Boston, MA 02210
                                                   (617) 748-3100
Dated: July 23, 2020                               David.Lazarus2@usdoj.gov




                                               4
